DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art generally teaches method for forming semiconductor structures including forming a metal layer (e.g. gate metallization) and etching using a dielectric layer (e.g. hard mask) to form gate structures.
Prior art e.g. U.S. Patent Application Publication Number 2018/0005850 A1 to Citla et al. teaches using a low-power plasma to modify the etching characteristics of a material (Abstract, ¶ [0031],[0032]) including applying the method to multiple exposed materials (Abstract) for example dielectrics (¶ [0033]).
Prior art e.g. U.S. Patent Application Publication Number 2018/0166303 A1 to Tabata et al. similarly teaches (e.g. FIG. 6A-6C) using a plasma (PL2) to modify the surface of materials to increase their etching characteristics (as pictured).
Prior art e.g. U.S. Patent Application Publication Number 2019/0181005 A1 to Wada teaches similarly using a plasma (VUV wavelength emitting plasma, Abstract) to modify the etching characteristics of a dielectric to enhance etch selectivity (Abstract).
However, prior art fails to reasonably teach or suggest treating a first portion of the dielectric layer with a plasma, such that an oxygen concentration of the first portion of the dielectric layer is higher than an oxygen concentration of a second portion of the dielectric layer; performing an etching process to remove the second portion of the dielectric layer to expose a surface of the metal layer, wherein the first portion of the dielectric layer remains over the metal layer after the etching process; and selectively forming a hard mask over the first portion of the dielectric layer, together with the other limitations of claim 1 as claimed.  Claims 2-9 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Prior art, e.g. U.S. Patent Application Publication Number 2015/0056813 A1 to Huang et al., teaches a method comprising forming (e.g. FIG. 2A) a metal layer (208) over a substrate (202), forming a dielectric layer (212) over the metal layer, removing (FIG. 2A to FIG. 2B) a first portion of the dielectric layer (212) to expose a first portion of the metal, while a second portion of the dielectric layer remains on the metal layer, and selectively forming a first inhibitor (222) on the second portion of the dielectric layer, while the metal layer is free of coverage by the first inhibitor.  Prior art, e.g. U.S. Patent Application Publication Number 2018/0233350 A1 to Tois et al. teaches (e.g. FIG. 1C) forming an inhibitor (X) on a dielectric layer such that a hard mask is formed on exposed portions of a metal layer while the inhibitor is free of coverage of a first hard mask.
Prior art fails to reasonably teach or suggest selectively forming an inhibitor on the second portion of the metal layer, while the inhibitor is not formed on the patterned dielectric layer; and performing a deposition process to form a hard mask on the patterned dielectric layer, wherein the inhibitor suppress a deposition rate of the hard mask, such that the hard mask is not formed on the second portion of the metal layer covered by the inhibitor, together with the other limitations of claim 10 as claimed.  Claims 11-14 are allowable in virtue of depending upon and including all of the limitations of allowable claim 10.
Prior art fails to reasonably teach or suggest treating the first portion of the dielectric layer with a plasma, while the second portion of the dielectric layer is untreated; removing the untreated second portion to expose a portion of the metal layer; selectively forming an inhibitor on the exposed portion of the metal layer; and depositing a hard mask over the treated first portion of the dielectric layer, while the inhibitor is free of coverage by the hard mask, together with the other limitations of claim 15 as claimed.  Claims 16-20 are allowable in virtue of depending upon and including all of limitations of allowable claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891